ALEXANDER & BALDWIN, INC. Subsidiaries as of February1, 2009 NameofSubsidiary State or Other Jurisdiction Under Which Organized A&B Development Company (California) California A & B Properties, Inc. Hawaii ABHI-Crockett, Inc. Hawaii East Maui Irrigation Company, Limited Hawaii Kahului Trucking& Storage, Inc. Hawaii Kauai Commercial Company, Incorporated Hawaii Kukui`ula Development Company, Inc. Hawaii Matson Navigation Company, Inc. Subsidiaries: Matson Integrated Logistics, Inc. Matson Terminals, Inc. Matson Ventures, Inc. Hawaii Hawaii Hawaii Hawaii McBryde Sugar Company, Limited Subsidiary: Kauai Coffee Company, Inc. Hawaii Hawaii WDCI, Inc. Hawaii NOTE: Sixty-one real estate and four transportation wholly-owned subsidiaries, which operate their respective lines of business in the United States and whose immediate parents are named above, have been omitted.In addition, certain other A&B subsidiaries, which considered in the aggregate do not constitute a significant subsidiary, have been omitted.
